342 So.2d 491 (1977)
In re Edwin SMITH.
No. 47617.
Supreme Court of Florida.
January 27, 1977.
Phillip A. Hubbart, Public Defender, and Mark King Leban, Asst. Public Defender, for Edwin Smith.
Robert L. Shevin, Atty. Gen., and Margarita Esquiroz, Asst. Atty. Gen., for the State of Florida.
ADKINS, Justice.
This is a direct appeal from the Circuit Court of Dade County which held that Section 394.467, Florida Statutes (1973), was constitutional. We have jurisdiction. Article V, Section 3(b)(1), Florida Constitution.
We have held the statute to be constitutional. In re Beverly, 342 So.2d 481, opinion filed January 27, 1977.
Other questions of law raised by appellant have been determined adversely to his contentions. In re Beverly, supra.
From an examination of the testimony of the medical experts and the father of the appellant, it appears that there is clear and convincing evidence that appellant is mentally ill. It also appears that he is in need of care or treatment and lacks sufficient capacity to make a responsible application on his own behalf. However, the record does not include any medical or judicial exploration of "less restrictive alternatives" to involuntary commitment. This case should be returned to the trial court for the purpose of determining whether appellant is capable of surviving safely in freedom with the help of willing and responsible family members and friends. See In re Beverly, supra.
The order of the trial judge is reversed and the cause is remanded so that the trial judge may consider the possibility of successful treatment of appellant other than by involuntary hospitalization and explore the possibility of "less restrictive alternatives" to involuntary commitment.
It is so ordered.
OVERTON, C.J., and BOYD, ENGLAND, SUNDBERG, HATCHETT and ROBERTS (Retired), JJ., concur.